Case: 18-60732      Document: 00515369618         Page: 1    Date Filed: 04/02/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 18-60732                            April 2, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
ALEJANDRO SALAS JAIMES, also known as James Alexander Salos, also
known as Alejandro Merida, also known as Victor Salas,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 301 095


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Alejandro Salas Jaimes, a native and citizen of Mexico, petitions this
court for review of the decision of the Board of Immigration Appeals (BIA)
dismissing his appeal and affirming the order of the Immigration Judge (IJ)
denying his request for a discretionary waiver of inadmissibility under 8 U.S.C.
§ 1182(h). Salas Jaimes argues that the IJ erred in determining that his



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 18-60732   Document: 00515369618     Page: 2   Date Filed: 04/02/2020


                                  No. 18-60732

conviction for the Texas offense of burglary was a violent and dangerous
offense sufficient to warrant the heightened standard under 8 C.F.R.
§ 212.7(d).
       We have authority to review only the decision of the BIA and will
consider the IJ’s decision to the extent it influenced that of the BIA. See Cabral
v. Holder, 632 F.3d 886, 889 (5th Cir. 2011). The BIA based its ruling only on
the discretionary denial of relief and explicitly declined to address the issue
raised by Salas Jaimes in his petition for review. Salas Jaimes presents no
other argument and does not challenge the BIA’s ruling affirming the
discretionary denial of the waiver. As such, we cannot review the claim he
raises, see Cabral, 632 F.3d at 889, and he has abandoned any challenge to the
BIA’s ruling, see Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). He
has also abandoned any challenge to the validity of his notice to appear. See
id.
       Additionally, under 8 U.S.C. § 1252(a)(2)(B)(i), “no court shall have
jurisdiction to review” the Attorney General’s discretionary decision to deny
§ 1182(h) relief. See Cabral, 632 F.3d at 889; Martinez v. Mukasey, 519 F.3d
532, 541 (5th Cir. 2008). Though we may consider legal or constitutional
challenges to the denial of relief under § 1182(h), see § 1252(a)(2)(D); Martinez,
519 F.3d at 541, Salas Jaimes raises no such argument.
       Accordingly, the petition for review is DISMISSED for lack of
jurisdiction.




                                        2